Case: 2:19-cv-00025-WOB-CJS Doc #: 48 Filed: 09/30/20 Page: 1 of 1 - Page ID#: 117




                                    UNITED STATES DISTRICT COURT
                                    EASTERN DISTRICT OF KENTUCKY
                                         NORTHERN DIVISION
                                            AT COVINGTON

 CIVIL ACTION NO. 19-25-WOB-CJS

 JOYCE PEDIGO                                                                             PLAINTIFF


 v.                                                       ORDER


 SPEEDWAY, LLC                                                                          DEFENDANT

                                                    **********

          Counsel for Defendant Speedway, LLC having contacted Chambers on September 29,

 2020, to inform that the parties were able to reach a voluntary resolution of the case at their recent

 mediation; accordingly,

          IT IS ORDERED as follows:

          1)        The parties shall file their proposed Agreed Order of Dismissal of this action within

 thirty (30) days, the same being not later than October 30, 2020.

          2)        All remaining case schedule deadlines in this matter are hereby vacated pending

 the parties’ finalization of their settlement and filing of a proposed Agreed Order of Dismissal.

          Dated this 30th day of September, 2020.




 J:\DATA\Orders\civil cov\2019\19-25-WOB-CJS 30 day AOD order.docx
